The record is before us without notice of appeal. For this reason the appeal will be dismissed. We desire to notice, in passing, that the statement of facts contained in the record does not show that it was approved by the trial judge. Should the record be perfected by showing the notice of appeal, we call attention to the failure of the court to approve the statement of facts. In the absence of the approval of the judge the statment of facts would not be considered.
Because notice of appeal is not shown in the record, the appeal is dismissed.
Dismissed.
                          ON REHEARING.                         March 10, 1909.